318 S.W.3d 233 (2010)
Amanj Raza ARIF, Appellant,
v.
Pershing Hamaraim SHKUR, Respondent.
No. WD 71289.
Missouri Court of Appeals, Western District.
June 22, 2010.
Larry D. Wright, for Appellant.
Gary Steinman, for Respondent.
Before Division Three: JAMES M. SMART, JR., Presiding Judge, JOSEPH M. ELLIS, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Amanj Arif appeals from the trial court's judgment of dissolution of marriage and contends that the trial court erred in ordering him to pay $854 per month in child support. After a thorough review of the record, we find there was sufficient evidence to support the award, it was not against the clear weight of the evidence, and no error of law appears. An extended opinion would have no precedential value but a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).